DETAILED ACTION
This office action is in response to amendments filed on 06/15/2022. Claims 1 and 3-10 are pending. Claim 2 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: “a control unit configured to calculate final temperature information of the IGBT module by using the corrected at least one sensing temperature information and reference temperature information of the IGBT module”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art Shinomoto US 20170288595 A1 teaches the drive control unit further adjusts a pulse width of the individual PWM signal on a basis of a measurement of a current flowing through a switching element in a lower arm of the inverter modules.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto US 20170257027 A1 teaches the switching element with the highest temperature is determined as the preservation target switching element when the temperature difference between the switching element with the highest temperature and the switching element with the lowest temperature is equal to or greater than the predetermined value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846